DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 11/01/2021, with respect to the rejection of claims 1, 3-6, and 8-11 in view of Masse and DeVries and the rejection of claims 1, 2, 7, 10, 12, 15, 17, and 20-22 in view of DeVries and Masse have been fully considered and are persuasive.  The rejections of claims 1-12 and 15-22 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, alone or in combination, appears to teach, suggest, or obviate the invention of at least claims 1, 12, 21, or 22.  Claims 1 and 22 are drawn to a power supply system and claims 12 and 21 are drawn to a start up method for a fuel cell module.  Notably the claims require a fuel cell, a power source, and an electrical circuit comprising a diode, a discharge circuit around the diode, a bus, and no voltage converter located between the fuel cell module and the bus.  The prior art of record such as DeVries (US 2006/0063044 A1) would teach a similar system with a fuel cell module, batteries, a diode with a discharge circuit around the diode, and a bus.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759